Notice of Allowance

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04, the claims previously withdrawn are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia K. Stephenson on 01/31/2022.

The application has been amended as follows: 

3. (Currently amended) An air conditioning system comprising: 
	a heat source apparatus configured to heat or cool a liquid medium; 
	a controller;
	a plurality of indoor heat exchangers, each of which is supplied with the liquid medium from the heat source apparatus and configured to exchange heat between the liquid medium and air; and 
	a plurality of temperature adjustment apparatuses, each of which is disposed in association with a respective one of the plurality of indoor heat exchangers and configured to adjust the temperature of the liquid medium supplied to a respective one of the plurality of indoor heat exchangers, 
	each of the plurality of temperature adjustment apparatuses being configured to variably adjust the amount of heat exchange between an inflow medium, which is the liquid medium supplied to a corresponding indoor heat exchanger, and an outflow medium, which is the liquid medium discharged from the corresponding indoor heat exchanger, and 
	an indoor heat exchanger in the plurality of indoor heat exchangers which has a heat exchanging capacity larger than an indoor load being configured to increase the amount of heat exchange of a corresponding temperature adjustment apparatus, 
	wherein the controller is configured to
		determine whether, in the plurality of temperature adjustment apparatuses, there is no temperature adjustment apparatus in which the amount of heat exchange between the inflow medium and the outflow medium is set to the minimum in a variable range, and
		when the controller determines that there is no temperature adjustment apparatus in which the amount of heat exchange between the inflow medium and the outflow medium is set to the minimum, reduce the heating capacity or the cooling capacity so as to change the temperature of the liquid medium.

4. (Currently amended) An air conditioning system comprising: 
	a heat source apparatus configured to heat or cool a liquid medium; 
	a controller;
	a plurality of indoor heat exchangers, each of which is supplied with the liquid medium from the heat source apparatus and configured to exchange heat between the liquid medium and air; and 
	a plurality of temperature adjustment apparatuses, each of which is disposed in association with a respective one of the plurality of indoor heat exchangers and configured to adjust the temperature of the liquid medium supplied to a respective one of the plurality of indoor heat exchangers, 
	each of the plurality of temperature adjustment apparatuses being configured to variably adjust the amount of heat exchange between an inflow medium, which is the liquid medium supplied to a corresponding indoor heat exchanger, and an outflow medium, which is the liquid medium discharged from the corresponding indoor heat exchanger, and 
	an indoor heat exchanger in the plurality of indoor heat exchangers which has a heat exchanging capacity smaller than an indoor load being configured to reduce the amount of heat exchange of a corresponding temperature adjustment apparatus, 
	wherein the controller is configured to
		determine whether, in the plurality of temperature adjustment apparatuses, there is no temperature adjustment apparatus in which the amount of heat exchange between the inflow medium and the outflow medium is set to the minimum in a variable range, and
		when the controller determines that there is no temperature adjustment apparatus in which the amount of heat exchange between the inflow medium and the outflow medium is set to the minimum, reduce the heating capacity or the cooling capacity so as to change the temperature of the liquid medium.

8. (Rejoined, Previously presented) The air conditioning system according to claim 5, wherein 
	the at least one valve of the flow rate regulator of each of the plurality of temperature adjustment apparatuses includes a first cutoff valve which is disposed in the first branch pipe or the second branch pipe and configured to operate intermittently.

9. (Rejoined, Previously presented) The air conditioning system according to claim 5, wherein 
	the first pipe includes a plurality of third branch pipes which are connected in parallel to each other and configured to exchange heat with the liquid medium that flows in the second pipe, and 
	the at least one valve of the flow rate regulator of each of the plurality of temperature adjustment apparatuses includes a plurality of first cutoff valves, each of which is disposed in a respective one of the plurality of third branch pipes.

10. (Rejoined, Original) The air conditioning system according to claim 9, wherein 
	the liquid-liquid heat exchanger is configured to differ the amount of heat exchange in each of the plurality of third branch pipes.

13. (Rejoined, Previously presented) The air conditioning system according to claim 5, wherein 
	the liquid medium is supplied to the plurality of indoor heat exchangers and the plurality of temperature adjustment apparatuses from the heat source apparatus through a trunk pipe, and 
	the at least one valve of the flow rate regulator of each of the plurality of temperature adjustment apparatuses further includes a cutoff valve which is disposed between the first pipe or the second pipe and the trunk pipe and configured to operate intermittently.

14. (Rejoined, Previously presented) The air conditioning system according to claim 5, wherein 
	the liquid medium is supplied to the plurality of indoor heat exchangers and the plurality of temperature adjustment apparatuses from the heat source apparatus through a trunk pipe, and 
	the flow rate regulator of each of the plurality of temperature adjustment apparatuses includes 
		a plurality of fourth branch pipes which are disposed between the first pipe or the second pipe and the trunk pipe and connected in parallel to each other, and
		the at least one valve of the flow rate regulator includes a plurality of cutoff valves, each of which is disposed in a respective one of the plurality of fourth branch pipes.

15. (Rejoined, Previously presented) The air conditioning system according to claim 5, wherein 
	the liquid medium is supplied to the plurality of indoor heat exchangers and the plurality of temperature adjustment apparatuses from the heat source apparatus through a first trunk pipe, and is returned to the heat source apparatus through a second trunk pipe, 
	one of the first pipe and the second pipe is a part of one of the first trunk pipe and the second trunk pipe, and 
	the other of the first pipe and the second pipe is a pipe which is branched from the other of the first trunk pipe and the second trunk pipe and configured to supply the liquid medium to the indoor heat exchanger.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “temperature adjustment apparatuses” in at least claim 1. Temperature adjustment apparatuses are interpreted to cover the corresponding structures illustrated in claim 5.

Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose wherein the controller is configured determine whether, in the plurality of temperature adjustment apparatuses, there is no temperature adjustment apparatus in which the amount of heat exchange between the inflow medium and the outflow medium is set to the minimum in a variable range, and 	when the controller determines that there is no temperature adjustment apparatus in which the amount of heat exchange between the inflow medium and the outflow medium is set to the minimum, reduce the heating capacity or the cooling capacity so as to change the temperature of the liquid medium as per claims 1, 3, and 4; and wherein the controller is configured to 	determine whether in the plurality of temperature adjustment apparatuses, there is at least one temperature adjustment apparatus in which the amount of heat exchange between the inflow medium and the outflow medium is set to the minimum in a variable range, and whether the heat exchanging capacity of an indoor heat exchanger corresponding to the temperature adjustment apparatus in which the amount of heat exchange is set to the minimum in the variable range is smaller than an indoor load, and when the controller determines that there is at least one temperature adjustment apparatus in which the amount of heat exchange is set to the minimum and the heat exchanging capacity of the indoor heat exchanger corresponding to the temperature adjustment apparatus is small than the indoor load, increase the heating capacity or the cooling capacity for changing the temperature of the liquid medium as per claim 2. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Ushijima to include the aforementioned limitations. A finding of obviousness is precluded as per MPEP § 2143.01. Accordingly, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763